     Case 3:16-cv-00236-WHO Document 1129 Filed 09/18/20 Page 1 of 5


 1   Nicolai Cocis
     (CA Bar # 204703)
 2   Law Office of Nicolai Cocis
     25026 Las Brisas Road
 3   Murrieta, CA 92562
     Tel/Fax: (951) 695-1400
 4   Email: nic@cocislaw.com
 5   Horatio G. Mihet*
     Liberty Counsel
 6   P.O. Box 540774
     Orlando, Florida 32854
 7   Tel: (407) 875-1776
     Fax: (407) 875-0770
 8   hmihet@lc.org
     *Admitted Pro Hac Vice
 9   Attorneys for Defendant
     Sandra Susan Merritt
10
                            UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
12
      PLANNED PARENTHOOD
13    FEDERATION OF AMERICA, INC.,                     Case No. 16-cv-00236-WHO
      et al.,
14                                                     Hon. William H. Orrick, III
                       Plaintiffs,
15    v.                                               Defendant Sandra Susan Merritt’s
                                                       Notice of Appeal
16    CENTER FOR MEDICAL
      PROGRESS, et al.,                                Action Filed: Jan 14, 2016
17                   Defendants.
18

19          Defendant Sandra Susan Merritt hereby notices her appeal to the Ninth Circuit Court of
20   Appeals of the following orders of this Court: (1) Order on Post-Trial Motions, entered on August
21   19, 2020 (dkt. 1116); (2) Order Resolving Unfair Competition Claim and Entering Judgment,
22   entered on April 29, 2020 (dkt. 1073); (3) Judgment entered on April 29, 2020 (dkt. 1074); and (4)
23   jury verdict and all preceding interlocutory orders and rulings merged with docket entries 1073
24   and 1074. See Hall v. City of Los Angeles, 697 F.3d 1059, 1070-71 (9th Cir. 2012); Litchfield v.
25   Spielberg, 736 F.2d 1352, 1355 (9th Cir. 1984).
26

27

28

                                     Case No. 16-cv-00236-WHO
                           Defendant Sandra Susan Merritt’s Notice of Appeal
      Case 3:16-cv-00236-WHO Document 1129 Filed 09/18/20 Page 2 of 5




 1                                 REPRESENTATION STATEMENT

 2          Pursuant to Ninth Circuit Rule 3-2(b), Defendant Sandra Susan Merritt identifies the

 3   following parties to this action and their respective counsel:

 4          1)      Defendant/Appellant Sandra Susan Merritt, represented by:

 5                   Horatio G. Mihet                           Nicolai Cocis
                     Liberty Counsel                            Law Office of Nicolai Cocis
 6                   P.O. Box 540774                            25026 Las Brisas Road
                     Orlando, Florida 32854                     Murrieta, CA 92562
 7                   Tel: (407) 875-1776                        Tel: (951) 695-1400
 8

 9          2)      Plaintiffs/Appellees Planned Parenthood Federation of America, Inc.; Planned
                    Parenthood: ShastaDiablo, Inc. dba Planned Parenthood Northern California;
10                  Planned Parenthood Mar Monte, Inc.; Planned Parenthood of the Pacific
                    Southwest; Planned Parenthood Los Angeles; Planned Parenthood/Orange
11                  and San Bernadino Counties, Inc.; Planned Parenthood California Central
                    Coast; Planned Parenthood Pasadena and San Gabriel Valley, Inc.; Planned
12                  Parenthood of the Rocky Mountains; Planned Parenthood Gulf Coast; and
                    Planned Parenthood Center for Choice, represented by:
13
                     Rhonda R. Trotter                          Steven L. Mayer
14                   Oscar D. Ramallo                           Sharon D. Mayo
                     ARNOLD & PORTER KAYE                       Jeremy T. Kamras
15                   SCHOLER LLP                                ARNOLD & PORTER KAYE
                     777 S. Figueroa Street, 44th Floor         SCHOLER LLP
16                   Los Angeles, CA 90017                      Three Embarcadero Center, 10th Floor
                     Tel: (213) 243-4000                        San Francisco, CA 94111-4024
17                                                              Tel: (415) 471-3100
18                   Diana Sterk                                Amy L. Bomse
                     ARNOLD & PORTER KAYE                       ROGERS JOSEPH O’DONNELL
19                   SCHOLER LLP                                311 California Street, 10th Floor
                     250 West 55th Street                       San Francisco, CA 94104
20                   New York, NY 10019-9710                    Tel: (415) 956-2828
                     Tel: (212) 836-8000
21
                     Beth H. Parker                             Helene T. Krasnoff
22                   PLANNED PARENTHOOD                         PLANNED PARENTHOOD
                     NORTHERN CALIFORNIA                        FEDERATION OF AMERICA
23                   2185 Pacheco Street                        1110 Vermont Avenue, NW, Suite 300
                     Concord, CA 94520                          Washington, D.C. 20005
24                   Tel: (415) 531-1791                        Tel: (202) 973-4800
25          3)      Other defendants in the district court action:
26                  a)      Defendant Center for Medical Progress, and Defendant BioMax
                            Procurement Services, LLC, represented by:
27

28
                                                    2
                                       Case No. 16-cv-00236-WHO
                             Defendant Sandra Susan Merritt’s Notice of Appeal
     Case 3:16-cv-00236-WHO Document 1129 Filed 09/18/20 Page 3 of 5



                Charles S. LiMandri                   Harmeet K. Dhillon
 1              Paul M. Jonna                         Mark Philip Meuser
                Jeffrey M. Trissell                   DHILLON LAW GROUP INC.
 2              Milan L. Brandon                      177 Post Street, Suite 700
                FREEDOM OF CONSCIENCE                 San Francisco, CA 94108
 3              DEFENSE FUND                          Tel: (415) 433-1700
                P.O. Box 9520
 4              Rancho Santa Fe, CA 92067
                Tel: (858) 759-9948
 5

 6             b)     Defendant David Daleiden, represented by:
 7              Charles S. LiMandri                   Thomas Brejcha
                Paul M. Jonna                         Peter Breen
 8              Jeffrey M. Trissell                   THOMAS MORE SOCIETY
                Milan L. Brandon                      309 W. Washington St., Ste. 1250
 9              FREEDOM OF CONSCIENCE                 Chicago, IL 60606
                DEFENSE FUND                          Tel: (312) 782-1680
10              P.O. Box 9520
                Rancho Santa Fe, CA 92067
11              Tel: (858) 759-9948
12                                                    Matthew F. Heffron
                                                      THOMAS MORE SOCIETY
13                                                    10506 Burt Circle, Ste. 110
                                                      Omaha, Nebraska 68114
14                                                    Tel: (312) 782-1680
15             c)     Defendant Gerardo Adrian Lopez, represented by:
16              Charles S. LiMandri
                Paul M. Jonna
17              Jeffrey M. Trissell
                Milan L. Brandon
18              FREEDOM OF CONSCIENCE
                DEFENSE FUND
19              P.O. Box 9520
                Rancho Santa Fe, CA 92067
20              Tel: (858) 759-9948
21             d)     Defendant Albin Rhomberg, represented by:
22              Michael Millen                        Catherine W. Short
                119 Calle Marguerita Ste. 100         LIFE LEGAL DEFENSE
23              Los Gatos, CA 95032                   FOUNDATION
                Tel: (408) 871-2777                   Post Office Box 1313
24                                                    Ojai, CA 93024-1313
                                                      Tel: (707) 337-6880
25

26             e)     Defendant Troy Newman, represented by:
27

28
                                             3
                                Case No. 16-cv-00236-WHO
                      Defendant Sandra Susan Merritt’s Notice of Appeal
     Case 3:16-cv-00236-WHO Document 1129 Filed 09/18/20 Page 4 of 5




 1                Edward L. White III                    John A. Monaghan
                  Erik M. Zimmerman                      AMERICAN CENTER FOR LAW &
 2                AMERICAN CENTER FOR LAW &              JUSTICE
                  JUSTICE                                1000 Regent University Drive, RH-422
 3                3001 Plymouth Road, Suite 203          Virginia Beach, VA 23456
                  Ann Arbor, MI 48105                    Tel: (757) 955-8177
 4                Tel: (734) 680-8007
 5                Christina A. Stierhoff                 Vladimir F. Kozina
                  AMERICAN CENTER FOR LAW &              MAYALL HURLEY, P.C.
 6                JUSTICE                                2453 Grand Canal Boulevard
                  201 Maryland Avenue, N.E.              Stockton, CA 95207
 7                Washington, DC 20002                   Tel: (209) 477-3833
                  Tel: (202) 546-8890
 8

 9   Dated: September 18, 2020
10
                                                 Respectfully submitted:
11
                                                 /s/ Horatio G. Mihet
12                                               Horatio G. Mihet*
                                                 Liberty Counsel
13                                               P.O. Box 540774
                                                 Orlando, FL 32854
14                                               Tel: (407) 875-1776
                                                 Fax: (407) 875-0770
15                                               hmihet@lc.org
                                                 *Admitted pro hac vice
16
                                                 Nicolai Cocis
17                                               (CA Bar # 204703)
                                                 Law Office of Nicolai Cocis
18                                               25026 Las Brisas Road
                                                 Murrieta, CA 92562
19                                               Tel/Fax: (951) 695-1400
                                                 Email: nic@cocislaw.com
20
                                                 Attorneys for Defendant Sandra Susan Merritt
21

22

23

24

25

26

27

28
                                                4
                                   Case No. 16-cv-00236-WHO
                         Defendant Sandra Susan Merritt’s Notice of Appeal
      Case 3:16-cv-00236-WHO Document 1129 Filed 09/18/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on this 18th day of September 2020, I filed the foregoing Defendant

 3   Sandra Susan Merritt’s Notice of Appeal electronically through the CM/ECF system, which

 4   effected service upon all counsel and parties of record.

 5
                                                          /s/Horatio G. Mihet_____________
 6                                                        Horatio G. Mihet*
                                                          Liberty Counsel
 7                                                        hmihet@lc.org
                                                          P.O. Box 540774
 8                                                        Orlando, FL 32854
                                                          (407) 875-1776
 9                                                        *Admitted pro hac vice
                                                          Attorney for Defendant Sandra Susan Merritt
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   5
                                      Case No. 16-cv-00236-WHO
                            Defendant Sandra Susan Merritt’s Notice of Appeal
